The same complaint is brought forward here as to bill of exception No. 3 as appears in the companion *Page 399 
case, No. 19805, Dunn v. State, this day decided on rehearing. [Page 396 of this volume.] The bill of exception in the present record is approved. The court certifies that he sustained objection to the proof offered because the record was the best evidence which record was not offered in evidence, and further qualifies the bill to show that if introduced the record "would not show sale of beer was prohibited in Marion County." Appellant was convicted for selling whisky under a prohibition election held in January, 1910.
Appellant's motion for rehearing is overruled.